DENY and Opinion Filed August 9, 2021




                                     S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00149-CV

            IN RE PAUL BROWN AND JULIE BROWN, Relators

          Original Proceedings from the 468th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 468-54315-2020

                           MEMORANDUM OPINION
                      Before Justices Molberg, Reichek, and Smith
                              Opinion by Justice Reichek
      In their March 8, 2021 petition for writ of mandamus, relators ask this Court

to compel the trial court to vacate its: (1) denial of their motion to dismiss the

underlying suit, and (2) temporary orders appointing the grandfather and aunt as

joint managing conservators. Entitlement to mandamus relief requires relators to

show that the trial court clearly abused its discretion and that they lack an adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).

      Based on our review of the petition, response, reply, and the record before us,

we conclude that relators have failed to show an abuse of discretion. Accordingly,
we deny the petition for writ of mandamus. We also lift the stay of trial court

proceedings issued by this Court’s April 29, 2021 order.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

210149F.P05




                                       –2–